NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                   DAVID F. RAZO,
                  Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7101
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 09-0854, Judge Alan G.
Lance.
             ___________________________

               Decided: March 27, 2012
             ___________________________

    DAVID E. BOELZNER, Goodman, Allen & Filetti, of
Richmond, Virginia, argued for claimant-appellant.

    STACEY GRIGSBY, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
RAZO   v. DVA                                           2


and MARTIN F. HOCKEY, Assistant Director. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel, and BRIAN D. GRIFFIN, Attorney, United
States Department of Veterans Affairs, of Washington,
DC.
               __________________________

Before RADER, Chief Judge, and LOURIE and LINN, Circuit
                       Judges.
RADER, Chief Judge.
     The U.S. Court of Appeals for Veterans Claims (“Vet-
erans Court”) affirmed a Board of Veterans’ Appeals
(“Board”) decision denying Mr. David F. Razo service
connection for hearing loss. Because this appeal calls for
the adjudication of factual disputes, this court dismisses
for lack of jurisdiction.
                            I.
    Mr. Razo served in the United States Army from June
1966 to June 1968. Mr. Razo’s Department of Veterans
Affairs (“VA”) medical records from examinations between
1969 and 1973 indicated no hearing loss in either ear.
During a VA neuropsychiatric examination in 1975, Mr.
Razo reported that he experienced ringing in his ears and
auditory hallucinations.
   In April 2003, Mr. Razo filed a claim seeking service
connection for hearing loss. Mr. Razo alleged he was
exposed to a loud gun blast aboard a troop carrier in 1966
and began experiencing hearing loss and tinnitus at that
time. In August 2003, the San Diego VA Regional Office
denied Mr. Razo’s claim for service connection. Mr. Razo
timely filed a Notice of Disagreement. In June 2007, the
Board also denied Mr. Razo’s claim. On appeal, the
Veterans Court remanded for the Board to determine
3                                               RAZO   v. DVA


whether, pursuant to 38 U.S.C. § 5103A, the VA was
required to provide Mr. Razo a medical examination or
opinion to assist him in establishing a nexus between his
hearing loss and noise exposure during service.
    On remand, the Board found Mr. Razo’s current level
of hearing loss qualifies as a disability for VA benefit
purposes, but found insufficient evidence that the hearing
loss was related to Mr. Razo’s active service. The Board
found Mr. Razo’s “recent statements regarding his history
of hearing loss are not credible.” Joint Appendix (“JA”) at
22. The Board also detected “no competent evidence
suggesting that the veteran’s hearing loss is related to his
active service.” Id. at 18. Accordingly, the Board deter-
mined Mr. Razo was not entitled to a medical nexus
opinion and denied his claim for service connection. The
Veterans Court affirmed. Mr. Razo timely appealed to
this court.
                            II.
      This court’s jurisdiction to review Veterans Court de-
cisions is strictly limited. Under 38 U.S.C. § 7292(a), this
court may review “the validity of a decision of the [Veter-
ans Court] on a rule of law or of any statute or regulation
. . . or any interpretation thereof (other than a determina-
tion as to a factual matter) that was relied on by the
Court in making the decision.” Absent a constitutional
issue, this court “may not review (A) a challenge to a
factual determination or (B) a challenge to a law or regu-
lation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2).
                            III.
    This court has considered Mr. Razo’s claims of legal
error by the Veterans Court. However, as the Veterans
Court observed with regard to Mr. Razo’s criticism of the
RAZO   v. DVA                                           4


Board’s reasons and bases for denying his claim, Mr.
Razo’s arguments before this court “ultimately amount[]
to a mere disagreement with the Board’s evaluation and
interpretation of the evidence.” Razo v. Shinseki, No. 09-
0854, 2010 U.S. App. Vet. Claims LEXIS 1679, at *7
(Sept. 13, 2010).
    Because this court is precluded from reviewing a chal-
lenge to factual determinations, this court dismisses Mr.
Razo’s appeal for lack of jurisdiction.
                      DISMISSED
No costs.